Exhibit 10.20
 
AGREEMENT TO TERMINATE OPTION AGREEMENT


THIS AGREEMENT TO TERMINATE OPTION AGREEMENT (this “Agreement”) is entered into
as of September 27, 2011, by and among Qiyang County Xiangmei Food Technical
Research and Development Co., Ltd., a foreign investment enterprise incorporated
under the laws of the  People’s Republic of China (“PRC”) (“WFOE”); Hunan
Xiangmei Food Co., Ltd ., a limited liability company organized under the laws
of the PRC (“Hunan Xiangmei”) and the shareholders holding 100% of the issued
and outstanding equity interests of  Hunan Xiangmei  (“Shareholders”, with WFOE
and Hunan Xiangmei  collectively referred to as the “Parties”)


WHEREAS, in connection with a certain Consulting Services Agreement dated as of
December 23, 2010 (the “Consulting Agreement”), WFOE entered into an Option
Agreement (the “Option Agreement”) with Hunan Xiangmei  and Shareholders;


WHEREAS, WFOE, Hunan Xiangmei and Shareholders, as of the date hereof, have
entered into an agreement to terminate the Consulting Agreement (the
“Termination Agreement”), whereby WFOE, Hunan Xiangmei and Shareholders have
terminated the Consulting Agreement;


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements herein contained and for other good and valuable consideration, the
Parties agree as follows:


A.           TERMINATION OF THE OPTION AGREEMENT.


(1)           Each of WFOE, Hunan Xiangmei and Shareholders hereby agree to
terminate the Option Agreement.
 
 
B.           GOVERNING LAW.  This Agreement shall be governed and construed
under the laws of the People’s Republic of China, and shall be binding on and
shall inure to the benefit of the parties and their respective successors and
permitted assigns.


C.           COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 
[Remainder of page left blank intentionally.]


 
1

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their legal representatives and duly authorized representatives on their
behalf as of the date first set forth above.
 
WFOE:


Qiyang County Xiangmei Food Technical Research and Development Co., Ltd.


By: /s/ ZHOU, Taiping              
Name: ZHOU, Taiping
Title:   Executive Director




Hunan Xiangmei:


Hunan Xiangmei Food Co, Ltd.




By: /s/ ZHOU, Taiping               
Name: ZHOU, Taiping
Title:   Executive Director


Shareholder:




By: /s/ ZHOU, Taiping               
Name: ZHOU, Taiping
Owns 100% of Hunan Xiangmei
 
 
 
2

--------------------------------------------------------------------------------